Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 1/16/2019 of US patent 9,243,245, Issued on Jan. 26, 2016. 
More than one reissue applications of US Patent 9,243,245 are currently pending. The present reissue application 16/249,777 is reissue continuation of reissue 15/881,574, now allowed; and also reissue continuation application of reissue applications 15/881,604 and 15/881610, which are now abandoned.
Currently, reissue applications 16/249759, 16/373429, 16/373459 and 16/373978 of US Patent 9,243,245 are pending.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,243,245 was issued from US application 12/767,702, filed on April 26, 2010; Which is a continuation of application PCT/NL2008/050673, filed October 27, 2008; Which claims priority to provisional application 61/000,670, filed October 26, 2007.
Application Data Sheet
The application data sheet (ADS) filed on 1/16/2019 is objected to because the domestic benefit information does not properly identify the present application as a continuation reissue application of 15/881,604, a continuation reissue application of 15/881,610 and a continuation reissue application of 15/881,574 and a reissue application of US Patent 9,243,245.  
See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/ uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  


Status of Claims
The original claims 1-22 of the issued `245 patent are canceled, and new claims 23-32 are added by the amendment 1/16/2019 in this reissue application.
				Claim Interpretation
Claim 23 is the only independent claim and recites an antisense oligonucleotide (AON) of 25 nucleotides long, comprising at least 18 consecutive bases of sequence of SEQ ID NO: 256, which induces skipping of exon 53; dependent claim 24 recites a combination of AON and a steroid; and dependent claims 33-32 recite a method treating Duchenne muscular dystrophy (DMD) or Becker Muscular Dystrophy (BMD) by administering the AON of 23 or 24. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


1.	Claims 23, 27 and 31 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by US 20200199590 A1 (US 16/527,886 Notice of Allowance 11/27/2020, with effective filing date of 6/28/2005 (herein “the `590”)).

The `590 discloses s a 25-mer antisense oligonucleotide that is 100% complementary to 25 consecutive nucleotide bases of a target region of exon 53 of the human dystrophin pre-mRNA, wherein the antisense oligonucleotide base sequence comprises at least 25 consecutive bases of C AUU CAA CUG UUG CCU CCG GUU CUG AAG GUG (SEQ ID NO: 193) (Table 1A in col. 10), in which the uracil bases are thymine bases, wherein the antisense oligonucleotide is a morpholino antisense oligonucleotide, and wherein the antisense oligonucleotide specifically hybridizes to the target region and induces exon 53 skipping, or a pharmaceutically acceptable salt thereof (claims 15, 18, 23). The antisense oligonucleotide sequence of SEQ ID NO: 193 is 31 nucleotides long and encompasses at least 18 consecutive bases of the base sequence of SEQ ID NO: 256 of the present claims. The `590 discloses a method of treating DMD by administering to a patient in need thereof an effective amount of the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides (0030). Thus, the teachings of `590 anticipate the present claims 23, 27 and 31.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 24-26, 28-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20200199590 A1 (the `590) as applied to claims 23, 27 and 31 above, and further in view of Reitter (Brain & Dev. 17(suppl): 39-43, 1995) and Wilton (Acta Myolgica. 2005. XXIV: pages 222-229).
 
	Claims 24-26, 28-30 and 32 recite a combination of antisense oligonucleotide and a steroid.

The teachings of the `590 are as discussed above. The `590 discloses a 25-mer morpholino antisense oligonucleotide of a sequence that includes at least 18 consecutive nucleotides of SEQ ID NO: 256 as in the present claim 23. The `590 fails to teach the combination of the AON and a steroid. 
Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). The mode of action was thought to be related to the anti-inflammatory properties of steroids and their ability to “enhance mitochondria” and to increase the predominance of type 1 muscle fibers. Both prednisone and deflazacort (DFC) improve the course of DMD (page 42). The results in Reitter’s study suggest that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD (Abstract).
Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222, left column). Wilton specifically teaches that exon skipping may reduce the severity of DMD. Wilton concludes that “the outcome of the AO therapy may be further improved if other treatments shown to be beneficial, including corticosteroids, are also included” (see page 227).
In view of the teachings in Reitter and Wilton it would have been obvious to one of ordinary skill in the art at the time of the invention to make a composition comprising both the glucocorticoids and the antisense oligonucleotides. One would have been motivated to do so in order to simultaneously gain the advantages of each treatment modality. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
In this case, both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to have administered .
3.	Claims 23-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,534,879 (Issued on 5/19/2009 with the effective filing date of 3/21/2003)(herein “van Deutekom”)) and Reitter (Brain & Dev. 17(suppl): 39-43, 1995)  and Wilton (Acta Myolgica. XXIV, p 222-229. 2005).
van Deutekom teaches a method for making chemically modified antisense oligonucleotides (AONs) that induce exon skipping in dystrophin pre-mRNA from a Duchenne muscular dystrophy allele wherein the antisense oligonucleotides target several exons (col.5:3-6, 44-63 ). van Deutekom teaches the studies provide a promising proof of principle for antisense-based therapy for DMD and may be applicable to a variety of DMD mutations. Van Deutekom teaches AON of 18 nucleotides in length (SEQ ID No. 29) having 18 consecutive nucleotides of instant SEQ ID No. 256 (see alignment below) wherein the oligonucleotide is capable of skipping exon 53 (Table 2, Example 2).
SEQ ID No. 256    CUGUUGCCUCCGGUUCUG 
van Deutekom       CUGUUGCCUCCGGUUCUG 
van Deutekom also teaches the AON comprises modifications to enhance stability and efficacy and specifically discloses morpholino phosphoramidate modified AONs (col.6: 29-31), pharmaceutical compositions thereof (col.10: 20-25). van Deutekom teaches targeting the exon inclusion signals and splice regions of the exon and teaches methods of testing the antisense oligonucleotides for the ability to induce exon skipping in assays using myoblasts obtained from muscle biopsies (Examples 1, 2). van Deutekom teaches the antisense oligonucleotide can have up to 50 nucleotides complementary to the target exon (column 6). 

Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). The mode of action was thought to be related to the anti-inflammatory properties of steroids and their ability to “enhance mitochondria” and to increase the predominance of type 1 muscle fibers. Both prednisone and deflazacort (DFC) improve the course of DMD (page 42). The results in Reitter’s study suggest that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD (Abstract).
Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222, left column). Wilton teaches that AONs with novel backbone chemistry, phosphoro-amide morpholino oligonucleotides (PMOs) have an uncharged backbone and exhibit remarkable biological stability, as there are no enzymes that can recognize and degrade the morpholino structure (page 224) and teaches that PMOs are even more efficient than the 2OMeAOs when administered by intramuscular injections in the mdx mouse model of muscular dystrophy (225). Wilton concludes that the outcome of the antisense oligonucleotide therapy may be further improved by including corticosteroid treatment (227). 
In view of the teachings in Reitter and Wilton it would have been obvious to a person of ordinary skill in the art at the time of the invention to make a composition comprising both the glucocorticoids and the antisense oligonucleotides. A person skilled in the art would have been motivated to do so in order to simultaneously gain the advantages of each treatment modality. 
See MPEP 2144.06.
In this case, both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to have administered the combination composition comprising an antisense oligonucleotide and a steroid to reduce symptoms of DMD or BMD in an individual. One would have had a reasonable expectation of success because each approach had been used with success previously, since van Deutekom teaches a method of treating DMD using the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides and Reitter has shown that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD. Further, Wilton suggests the use of the corticosteroids and antisense oligonucleotide molecule together for the treatment of DMD. Thus the invention as a whole was prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1.	Claims 23-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-34 of copending Application No. 16/249759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 23 of the `759 application recites a morpholino phosphorodiamidate antisense oligonucleotide (AON) comprising at least 18 consecutive bases of sequence of SEQ ID NO: 256, in which the uracil bases are thymine bases and the AON induces skipping of exon 53 as in the present claim 23. The AONs of the present claim 23 and the reference claim 23 are not patentably distinct from each other because the AONs of the instant claims and the reference claim are drawn to antisense oligonucleotides having overlapping at least 18 consecutive bases of the sequence of SEQ ID NO: 256.
	Claims 24, 27, 28 of the `759 claims a combination of the AON and a steroid as in the present claims 24-26.
Claims 29-33 of the `759 recite a pharmaceutical composition as in the present claims 27-30.
Claims 34-35 of the `759 recite a method of treating Duchenne Muscular Dystrophy (DMD) or Becker Muscular Dystrophy (BMD) as in the present claims 31-32.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
					Conclusion
New claims 23-32 are rejected and original claims 1-22 of the `245 patent are canceled.
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,243,245 is or 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit




Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991


/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991